

114 S354 IS: To designate the facility of the United States Postal Service located at 820 Elmwood Avenue in Providence, Rhode Island, as the “Sister Ann Keefe Post Office”.
U.S. Senate
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 354IN THE SENATE OF THE UNITED STATESFebruary 3, 2015Mr. Reed (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 820 Elmwood Avenue in
 Providence, Rhode Island, as the Sister Ann Keefe Post Office.1.Sister Ann Keefe Post Office(a)DesignationThe facility of the United States Postal Service located at 820 Elmwood Avenue in Providence, Rhode Island, shall be known and designated as the Sister Ann Keefe Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sister Ann Keefe Post Office.